COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR      REHEARING

Appellate case name:      White Lion Holdings, LLC v. The State of Texas

Appellate case number:    01-14-00104-CV

Trial court case number: D-1-GV-13-001068

Trial court:              98th District Court of Travis County

Date motion filed:        November 16, 2015

Party filing motion:      Appellant, White Lion Holdings, L.L.C.

       It is ordered that the motion for rehearing is   DENIED      GRANTED.


Judge’s signature: /s/ __Harvey Brown__________________________________________
                        Acting Individually Acting for the Court

Panel consists of: Chief Justice Radack and Justices Brown and Lloyd


Date: February 4, 2016